MONROE, J.
Mrs. Marie Grenier, widow of Constant Guillebert, and wife by second marriage of Alfred J. Meyer, in her capacity as natural tutrix of the minor children, issue of the first marriage, administered the succession of Guillebert, and in February, 1891, obtained a judgment homologating a provisional account filed by her as natural tutrix, administering, etc. One of the minors, who is now married and who alleges that she attained her majority in March, 1905, appealed from the judgment so rendered and made the tutrix and co-tutor parties5 to the appeal; but she did not pray that any one else be cited, and none of the creditors whose claims are recognized on the account, and have long since been paid, are before this court. The tutrix and co-tutor move to-dismiss the appeal upon that ground (among others), and the motion must prevail. Succession of Smith, 8 La. Ann. 57; Succession of McCrindell. 13 La. Ann. 231: Succession of Treadwell, 38 La. Ann. 260. We may say in this connection that we do not regard the account in question as an account of tutorship, but merely as an administrator’s account.
It is therefore ordered, adjudged, and decreed that the appeal be dismissed, at the-cost of appellant.
NICHOLLS, J., concurs in the decree.